Citation Nr: 0103804	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
March 1970.  

The present appeal arises from a November 1998 decision that 
denied the veteran's request for a waiver of recovery of an 
overpayment of pension benefits.  He expressed his 
disagreement with that decision in July 1999, and after a 
statement of the case was issued, the veteran perfected his 
appeal in this regard in October 1999.  The veteran's case 
was subsequently forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC. for its consideration.  

In addition to the foregoing, the Board notes that in the 
veteran's October 1999 substantive appeal, he appears to seek 
to reopen a previously denied claim for service connection 
for a psychiatric disorder.  That matter, however, has not 
been addressed by the regional office (RO) and, therefore, it 
has not been properly developed on appeal.  Accordingly, it 
is not before the Board at this time, and as it is not 
inextricably intertwined with the issue on appeal, it is 
referred to the RO for appropriate action. 


REMAND

A review of the record in this case reflects that it was 
first determined that the veteran met the disability criteria 
for entitlement to pension benefits in a January 1975 rating 
action.  The present overpayment of that benefit apparently 
occurred after the RO determined in June 1998 that the 
veteran was also in receipt of benefits from the Social 
Security Administration.  Since the veteran's receipt of 
Social Security benefits would render his income excessive 
for the simultaneous receipt of pension benefits, the RO 
advised the veteran in a letter sent to him in September 1998 
that they were proposing to terminate his pension benefits, 
effective from January 1, 1997.  The veteran was also advised 
that he could submit evidence within the next 60 days showing 
that the proposed action should not be taken, although he was 
cautioned that if he continued to accept payments paid at the 
present rate, and it was determined that the proposed action 
would be undertaken, he would have to repay any benefits to 
which he was not entitled during this 60 day period.  
(Likewise, he was advised that he could minimize this 
potential overpayment that would accrue during this 60-day 
period by requesting that his payments be reduced while his 
case was being reviewed.)  

In a statement received from the veteran in September 1998, 
he requested that any recovery of an overpayment of pension 
benefits be waived, and in November 1998 a decision to deny 
the veteran's request for a waiver of recovery of the 
overpayment was entered.  This document revealed that the 
amount of the indebtedness was $13,533.  It was from this 
decision that the veteran perfected his appeal.  

As to the calculation of the specific amount of the 
overpayment at issue, it would seem that it should be the 
amount of pension benefits paid the veteran between January 
1997 and whenever the benefits were terminated.  It appears 
that the termination occurred sometime between August 1998 
and November 1998.  As to the actual dollar figure 
representing the amount of the overpayment, there is some 
confusion in the record.  In one document characterized as an 
audit, the amount of the overpayment is set at $12,641.  In 
another document, the overpayment is identified as $13,533, 
which is apparently the amount of the overpayment 
communicated to the veteran. 

It has long been established that whether a debt has been 
properly created is an implicit issue in a request for a 
waiver of recovery of that debt.  See Schaper v. Derwinski, 1 
Vet.App. 430 (1991).  As set forth above, there is an obvious 
discrepancy as to the amount of the overpayment presently at 
issue.  Although the difference between the amounts indicated 
as overpaid the veteran is only $912, the fact that there is 
a difference in the record at all casts doubt on the accuracy 
of either amount.  Fairness requires that the method used to 
calculate the amount of the overpayment in this case be 
clearly set forth, and that the veteran and his 
representative be apprised of this method, so that any 
legitimate questions in this regard may be fully aired.

In addition to the foregoing, applicable law and regulation 
regarding the determination as to whether a recovery of an 
overpayment of benefits should be waived essentially calls 
for a determination as to whether the individual seeking to 
have the recovery of the indebtedness waived, exhibited 
fraud, misrepresentation, bad faith.  Then, if none of the 
foregoing factors are present, a determination is made as to 
whether a recovery of the debt would be against the 
principles of equity and good conscience.  If, however, 
fraud, misrepresentation or bad faith is shown, waiver of 
recovery of the overpayment is precluded.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.963, 1.965.  

Here, the November 1998 decision in which it was determined 
to deny the veteran's request for a waiver of recovery of the 
overpayment reflects that the question of fraud, 
misrepresentation and bad faith had been considered.  It goes 
on to show, however, that the basis for the denial of the 
request for a waiver of the recovery of the overpayment was 
that the recovery would not be against the principles of 
equity and good conscience.  Given this line of reasoning, it 
must be concluded that those making this determination found 
no fraud, misrepresentation or bad faith on the part of the 
veteran, which would have precluded a waiver of recovery of 
the overpayment, and made a consideration of the principles 
of equity and good conscience unnecessary.  In the August 
1999 statement of the case provided the veteran, however, he 
was advised that his request for a waiver of recovery of the 
overpayment at issue was denied because he had exhibited bad 
faith, and that therefore, a waiver of recovery of the 
overpayment was "prohibited by law."  

Obviously, there is an inconsistency in the record with 
respect to the basis for the denial of the veteran's request 
to waive recovery of the overpayment at issue.  Such an 
inconsistency casts doubt on the propriety of the underlying 
decision, and is an impediment to any effective argument the 
veteran may wish to make in support of his claim, or 
effective review by the Board.  Prior to the Board entering 
its decision on this case, it will be necessary have the 
veteran's case re-adjudicated so that the basis for any 
adverse determination, (if that is the conclusion), may be 
clearly set forth.  

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:

1.  The RO should order an audit of the veteran's 
pension account, which shows the calculation of the 
overpayment at issue, and describes the basis of 
the calculation.  The audit must explain the 
creation of the overpayment, and not simply consist 
of a "paid and due" accounting.  In particular, 
the audit should include an explanation as to when 
the period of the overpayment began, and when it 
ended, and the reasons specific amounts were paid 
the veteran during each month of the overpayment 
period, especially when an amount in a given month, 
was different from the month preceding it.  The 
audit should be placed in the claims folder, and 
the veteran and his representative should be 
furnished a copy as well.

2.  Next, the veteran should be requested to 
complete and submit a current Financial Status 
Report, (VA Form 4-5655).  In completing such 
report, the veteran is reminded to accurately 
report all income received and expenses paid on a 
monthly basis.

3.  Thereafter, the veteran's claim for a waiver of 
recovery of an overpayment should be re-
adjudicated.  If that decision is adverse to the 
veteran, the specific basis for that decision 
should be clearly set forth.  This explanation 
should particularly address whether or not fraud, 
misrepresentation or bad faith has been shown.  If 
these elements are not shown, the decision should 
reflect consideration of the principles of equity 
and good conscience.  Thereafter, the veteran and 
his representative should be provided a 
supplemental statement of the case, that explains 
the basis of the overpayment, and discusses the 
reasons for the denial of the claim, with citation 
to the applicable law and regulations, including 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965, as 
may be appropriate.  After providing a reasonable 
opportunity to respond, the case should then be 
returned to the Board if otherwise in order.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


